DETAILED ACTION
1.         Claims 62, as filed by Preliminary Amendment on 02/04/2021, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.        The information disclosure statement filed 04/14/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but some of the information referred to therein has not been considered (the two JP documents).


Specification
4.	The title of the invention is not descriptive of the pending claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. It is suggested that “Formulation” be included as part of the title. -- It is also suggested that the Abstract be amended to replace the term “slurry” in line 1 with the term “formulation” to be consistent with Applicant’s Preliminary Amendments to the claims.
Claim Objections
5.        Claims 1, 24 and 43 are objected to because of the following informalities: 
In the next to last line of claim 1, change “has and average” to “has an average”.
In the fifth to last line of claims 10, 24, 38, 52, change the period between ‘elements’ and ‘R3’ to a semicolon since no periods are permitted to be within a claim.
In the third to last line of claim 43, change “have average particle” to “have an average particle” [add the word ‘an’].
Appropriate correction is required.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-14, 29-42 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,947,376 B2 (hereinafter Pat. ‘376). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and Pat. ‘376 both claim a composition (called a “formulation” in the instant case and a “slurry” in Pat. ‘376) having substantially the same features. Instant claim 1 and Pat. ‘376 claim 1 both recite a composition including a conductive polymer and a polyanion that is a copolymer comprising groups A, B and C represented by the ratio of Formula A: AxB-yCz wherein group A is polystyrenesulfonic acid or salt of polystyrene-sulfonate and the same groups B/C and subscripts x/y/z (see independent, instant claim 1 and Pat. ‘376 claim 1). Instant claim 29 and Pat. ‘376 claim 8 both recite a composition including a conductive polymer and a polyanion selected from the same structures drawn in both claims, which require specific polymerized units as pendant groups on the polymer chain.
particle size of at least 1 nm to no more than 10 microns” and Pat. ‘376 does not require that the conductive polymer is in the form of particles. However, selecting the form of the conductive polymer (e.g. its size or molecular weight) is an engineering choice made in accordance with the end use application and would have been appropriately achieved by a person skilled in the art. Thus, an obviousness type double patenting rejection is appropriate.
	Note that instant claims 15-28, 43-56 and 61-62 are not rejected here on the ground of nonstatutory double patenting because they further require that the conductive polymer is a “self-doped PEDOT”, so one particular species of a broad genus (see independent claims 15 and 43). Even though “PEDOT” is an option in Pat. ‘376, there is nothing to suggest “self-doped” conductive polymers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.         Claims 10, 12, 24, 26, 38, 40, 52, 54 and 57-62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
R3 groups (see fourth to last line in each claim). Claims 12, 26, 40, and 54 use the term “preferably” to show examples of cations (see definition of “M” in last line of each claim). Use of the term “preferably” renders the above-listed claims indefinite because the intended scope of the claims are unclear. Are the features recited after the that word required or just an exemplary embodiment? See MPEP 2173.05(d).
Claims 57-62 recite the limitation "The slurry of claim [#]".  There is insufficient antecedent basis for this limitation in the new claims because all of the prior claims were amended to recite “The formulation of claim [#]” as the preamble.
Appropriate correction/clarification is required.


Allowable Subject Matter
9.	Claims 15-23, 25, 27-28, 43-51, 53 and 55-56 are allowable over the prior art. 

10.	Claims 1-14, 24, 26, 29-42, 52, 54 and 57-62 would be allowable if rewritten or amended to overcome the claim objections, rejection(s) under 35 U.S.C. 112(b), double patenting rejections, and any other matters set forth above in this Office Action.

11.	The following is an examiner’s statement of reasons for allowance: The closest related reference is Loevenich et al. (US 2011/0168946 A1). Loevenich teaches dispersions (see para. 0013, 0075) comprising: a conductive polymer (see para. 0033-0047: e.g. poly(3,4-ethylenedioxythiophene) (PEDOT); the filed specification at [0055] polyanion that is a copolymer comprising repeat units of polystyrenesulfonic acid or salt of polystyrenesulfonate (Formula II in para. 0015-0024) and repeat units of 
    PNG
    media_image1.png
    184
    163
    media_image1.png
    Greyscale
(Formula III in para. 0015-0017 and 0024-0027); Formula III of Loevenich corresponds to a “-C6H4-R10 group” in the instant claims. However, Formula III in Loevenich cannot be a polymerized unit in the instantly claimed polyanion of Formula A due to the claim recited proviso that “C is not the same as B and z is not zero when B is substituted with a group selected from -C6H4-R10 wherein R10 is hydrogen or an alkyl of 1-30 carbons”. Thus, Loevenich does not teach, disclose or fairly suggest a polyanion that is a copolymer comprising groups A, B and C represented by the ratio of Formula A: AxB-yCz wherein group A is polystyrenesulfonic acid or salt of polystyrenesulfonate and groups B & C and subscripts x, y, z are as defined in independent claims 1 and 15.
Loevenich also fails to teach polyanions having the chemical formulae/structures set forth in independent claims 29 and 43, which require specific polymerized units as pendant groups on the polymer chain. If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761
March 23, 2022